DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/200,419 (hereinafter ‘419). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application and claim 1 of ‘419 both recite the limitations of generating a model to predict a low probability stochastic defect; using the model to predict the low probability stochastic defect; determining a model to a specific lithography process; and modifying, based on the low-probability stochastic defect, a setting of a manufacturing process of a device (see Claim 1).
Claim 2 of the instant application and claim 6 of ‘419 both recite the limitations of the stochastic defect comprises a bridge or a break in a pattern of lines and spaces manufactured in a specific way, calibrating is performed by measuring a stochastic behavior of a sampling of lines and spaces manufactured in a specific way, and the stochastic behavior is characterized by a standard deviation of an edge position or linewidth, by a power spectral density of measured deviations, by a local critical 
Claim 3 of the instant application and claim 7 of ‘419 both recite the limitations of the stochastic defect comprises a merged contact hole or pillar feature, a missing contact hole or pillar feature, or both, and calibrating is performed by measuring a distribution of contact hole or pillar feature sizes on a sample of having a certain size (see claim 7).
Claim 4 of the instant application and claim 8 of ‘419 both recite the limitations of generating a yield model trained to predict an amount of yield based on one or more stochastic defects; and determining, using the yield model, the amount of yield by inputting the stochastic defect into the yield model (see claim 8).
Claim 5 of the instant application is an obvious variant of claim 1 of ‘419 as ‘419 discloses the model comprises a probability density function for a contact hole will have a critical dimension between a critical dimension value and that value plus an infinitesimal change in the critical dimension (see paragraph [0237]).
Claim 6 of the instant application is an obvious variant of claim 1 of ‘419 as ‘419 discloses the probability density function comprises a Gaussian probability distribution model or a skewed probability distribution model with an equation (see paragraph [0238]).
Claim 7 of the instant application and claim 7 of ‘419 both recite the limitations of the stochastic defect comprises a merged feature, and calibrating is performed by measuring a distribution of the merged features (see claim 7).

Claim 9 of the instant application is an obvious variant of claim 1 of ‘419 as ‘419 discloses the model is a non-Gaussian model (see paragraph [0238]).
Claim 10 of the instant application and claim 1 of ‘419 both recite the limitation of controlling a lithography tool based on the low probability stochastic defect (see claim 1).
Claim 11 of the instant application and claim 9 of ‘419 both recite the limitations of a memory device storing instructions; a processing device communicatively coupled to the memory device, wherein the processing device executes the instructions to generate a model trained to predict a low probability stochastic defect; calibrate the model to a specific lithography process; use the model to predict the low probability stochastic defect; and modify a parameter of a manufacturing process of a device (see claim 9).
Claim 12 of the instant application and claim 14 of ‘419 both recite the limitations of the stochastic defect comprises a bridge or a break in a pattern of lines and spaces manufactured in a specific way, calibrating is performed by measuring a stochastic behavior of a sampling of lines and spaces manufactured in the specific way, and the stochastic behavior is characterized by a standard deviation of an edge position or linewidth, by a power spectral density of measured deviations, by a local critical 
Claim 13 of the instant application and claim 15 of ‘419 both recite the limitations of the stochastic defect comprises a merged contact hole or pillar feature, a missing contact hole or pillar feature, or both, and calibrating is performed by measuring a distribution of contact hole or pillar feature sizes on a sample of having a certain size (see claim 15).
Claim 14 of the instant application and claim 16 of ‘419 both recite the limitations of generating a yield model trained to predict an amount of yield based on one or more stochastic defects; and determine, using the yield model, the amount of yield by inputting the stochastic defect prediction into the yield model (see claim 16).
Claim 15 of the instant application is an obvious variant of claim 1 of ‘419 as ‘419 discloses the model comprises a probability density function for a contact hole will have a critical dimension between a critical dimension value and that value plus an infinitesimal change in the critical dimension (see paragraph [0237]).
Claim 16 of the instant application is an obvious variant of claim 1 of ‘419 as ‘419 discloses the probability density function comprises a Gaussian probability distribution model or a skewed probability distribution model with an equation (see paragraph [0238]).
Claim 17 of the instant application and claim 15 of ‘419 both recite the limitations of the stochastic defect comprises a merged feature, and the calibrating is performed by measuring a distribution of distances from the merged features (see claim 15).

Claim 19 of the instant application and claim 9 of ‘419 both recite the limitations of generating a model trained to predict a low probability stochastic defect; calibrate the model to a specific lithography process, use the model to predict the low probability stochastic defect; and modify a parameter setting of a manufacturing process of a device (see claim 9).
Claim 20 of the instant application and claim 14 of ‘419 both recite the limitations of the stochastic defect comprises a bridge or a break in a pattern of lines and spaces manufactured in a specific way, and the stochastic behavior is characterized by a standard deviation of an edge position or linewidth, by a power spectral density of measured deviations, by a local critical dimension uniformity of short line segments as a function of a length of the line segments, by another metric, or some combination thereof (see claim 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
January 18, 2022
/HC/Examiner, Art Unit 2881         
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881